Citation Nr: 0638849	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for hiatal hernia with 
gastroesophageal reflux disease (GERD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 until 
December 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
from the Wichita, Kansas Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously decided by the Board in a decision 
dated May 2005.  The veteran appealed and, pursuant to a 
Joint Motion for Remand, the United States Court of Appeals 
for Veterans Claims (Court) remanded the case to the Board 
because the Board had failed to consider the possibility of 
entitlement to an extraschedular rating for the veteran's 
hiatal hernia with GERD.  In June 2006, the Board remanded 
the case to the RO for adjudication of the extraschedular 
rating claim.  In July 2006, the RO denied the claim and 
returned the case to the Board.  

In November 2006, the Board received additional statements 
and medical evidence from the veteran's representative as 
well as a waiver of review for RO consideration.  Therefore, 
the Board will proceed accordingly. 


FINDINGS OF FACT

1.  The hiatal hernia with GERD is manifested by daily reflux 
and occasional difficulties with vomiting, swallowing, and 
chest and arm pain.

2.  The veteran has been found to be totally disabled by the 
Social Security Administration by reason of non-service 
connected back disability.

3.  The service connected gastrointestinal disorder is 
treated by medication and has not required any extensive 
inpatient or outpatient treatment; allegations of significant 
interference with employment as a profession singer beyond 
that recognized by the 30 percent disability rating, are not 
substantiated by the record.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for hiatal hernia with GERD, including entitlement to an 
extraschedular evaluation, are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.114 
Diagnostic Code (DC) 7346 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Ratings are based, as far as practicable, upon the average 
impairments of earning capacity with the additional proviso 
that VA shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation to commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1). 

DC 7346 governs disability ratings for hiatal hernia.  A 30 
percent rating is assigned for recurrent epigastric distress 
with dysphagia (difficulty swallowing), pyrosis (heartburn), 
and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is assigned for symptoms of 
pain, vomiting, material weight loss and hematemesis 
(vomiting of blood) or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, DC 7346.

The veteran seeks a rating higher than 30 percent for his 
service-connected hiatal hernia with GERD.  In August 1977, 
the RO granted service connection and a 10 percent rating for 
the condition, effective May 18, 1977.  In January 1989, the 
RO granted the current 30 percent rating, effective January 
14, 1988.

Social Security Administration (SSA) records dated in 1997 
show that the veteran was awarded disability benefits in 1991 
for degenerative disc disease.  Such disability was indicated 
as having begun in 1988.

Private medical records from June 1999 show the veteran with 
severe pain in his throat whenever he tried to swallow.  He 
indicated that he had been experiencing this since February.  
He underwent an esophagogastroduodenoscopy with biopsies in 
June 1999.  Preoperative diagnosis was neck pain and 
dysphagia of unknown etiology.  At operation, he was found to 
have evidence of rather severe distal reflux esophagitis 
which was associated with a moderate-sized sliding hiatal 
hernia.  There was no evidence of gastritis or duodenitis, 
and vocal cords and the proximal aspect of the esophagus 
appeared normal.  Postoperative diagnosis was moderate-sized 
sliding hiatal hernia with evidence of severe reflux 
esophagitis.

VA outpatient treatment records dated from 2000 to 2003 show 
occasional complaints of stomach problems and difficulties 
with acid reflux.  It was noted that he was on medication for 
acid reflux at this time, with varying levels of success.  He 
reported that his GERD interfered with his career as a 
singer, because his medication would work for awhile but then 
he would have to stop singing approximately 40 minutes into 
his performance because of GERD symptoms.

In November 2002, the veteran was given a VA general medical 
examination.  He reported that prior to military service he 
was in good health but developed GERD and a knee injury 
during service.  After service he had a hiatal hernia and 
reflux esophagitis, among other conditions.  He reported that 
he was self-employed as a singer but had to stop this work 
because of his reflux problems.  He said that he had been on 
Social Security disability for the previous 14 years due to 
chronic low back pain and degenerative disc disease.  He was 
currently taking medication for GERD, gout problems, muscle 
spasms, and back pain.  On examination, his current weight 
was 241 pounds which was his maximum over the previous year.  
His minimum over the previous year was 239 pounds.  He was 
indicated as having a good state of nutrition and hydration.  
It was noted that he reported emotional difficulties with 
being unemployed and not being able to sing and perform as a 
result of the embarrassment and interruptions caused by his 
reflux problems.  Laboratory results were largely normal, and 
there was no infection or anemia.  The examiner's diagnoses 
were hiatal hernia with chronic GERD and incomplete control 
with medication, asymptomatic gout which was controlled with 
medication, and elevated liver enzymes which were improving.  
The examiner commented that the veteran's employment would be 
limited to a job or environment which allowed intermittent 
verbal communications and work duties that could be 
interrupted for short breaks as needed to accommodate 
symptoms of his GERD.

In a private medical letter dated in May 2003, Dr. Harl G. 
Stump indicated that the veteran had experienced problems 
with a hiatal hernia dating back to his Vietnam service.  
This had caused him to have severe heartburn and 
regurgitation of food while he was trying to work as a 
singer.  It was noted that an esophagogastroduodenoscopy had 
been performed in 1999 which revealed severe esophagitis.  He 
was placed on Pepcid and a bland diet and told to stop 
consuming alcohol.  He had ceased consumption of alcohol but 
still experienced acid reflux when he tried to perform.  It 
was indicated that this interfered with his ability to work.

In September 2003, the veteran testified at a hearing at the 
RO.  He reported that he was no longer able to perform as a 
singer because his GERD symptoms would begin approximately 45 
minutes into his show and cause him to have to stop singing.  
He said his weight had dropped from 225 pounds to 179 pounds 
during service and from 240 pounds to 188 pounds in 1988.  He 
indicated that he was on medication for his condition and 
experienced shoulder and chest pain.  He stated that he had 
last sung professionally in 2000 and had been on Social 
Security disability for degenerative disc disease problems 
since approximately 1988.  He said his current weight was 235 
pounds.  He reported that he vomited approximately once a 
week, but did not vomit blood.  He said he experienced chest 
and arm pain daily, as well as reflux.  He indicated that he 
had not been treated for or diagnosed with anemia.  He said 
he was on medication for GERD but had not been hospitalized 
because of the condition.  He reported that he experienced 
difficulty swallowing approximately three times a week and 
said that overall his condition had not gotten any better 
over time.

In November 2006, the veteran's representative submitted 
medical evidence from the Ear, Nose and Throat, and Allergy 
Clinic of Western Kansas.  The veteran complained of pain and 
difficulty when swallowing which had been persistent for 
about one month as well as a sore throat.  The examiner noted 
that the veteran was seen in 1999 for the same symptoms and 
had been taking reflux medication for several years.  Anemia, 
recent weight change, vomiting and coughing up of blood were 
not noted.  See also Letter from private medical doctor (Feb. 
17, 1999).  

Upon consideration of the above evidence, the Board finds 
that the recent medical examination, treatment records, and 
hearing testimony show that the veteran experiences periodic 
GERD symptoms, including occasional vomiting and chest and 
arm pain, and has difficulty swallowing at times (dysphagia).  
The medical evidence indicates he does not have most of the 
symptoms required for a higher rating of 60 percent, such as 
material weight loss, hematemesis, or melena with moderate 
anemia, or that his symptom combination is productive of 
severe impairment of health, as required for a higher rating 
of 60 percent.

The weight of the medical evidence shows that the overall 
condition of hiatal hernia with GERD produces impairment 
consistent with not more than persistently recurrent 
epigastric distress, dysphagia, and other symptoms productive 
of considerable impairment of health.  This level of 
impairment is properly rated at not more than 30 percent 
under DC 7346.  The disability picture with regard to this 
condition more closely approximates the criteria for a 30 
percent rating rather than the criteria for a 60 percent 
rating, and thus the lower rating is appropriate.  38 C.F.R. 
§ 4.7.

The preponderance of the evidence is against the claim for a 
rating higher than 30 percent for hiatal hernia with GERD.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

As for entitlement to an extraschedular evaluation, the RO 
considered whether an extraschedular evaluation should be 
applied, as discussed in the July 2006 Supplemental Statement 
of the Case.  The evidence includes findings that correspond 
to the applicable criteria, in this case as discussed in DC 
7346.  This evidence has not identified frequent periods of 
hospitalization or marked interference with employment caused 
by the hiatal hernia with GERD that would suggest an 
exceptional or unusual disability picture not contemplated by 
these diagnostic criteria.  See also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Obviously, the claim for extraschedular 
consideration is based on the allegation that it prevents the 
veteran from working as a professional singer.  In this 
regard, it is noted that the veteran has been rated as 
totally disabled by the Social Security Administration as a 
result of a nonservice connected back disability since the 
early 1990's.  As is evident from the Social Security records 
on file, those benefits would be discontinued if the veteran 
returned to gainful employment, but in testimony before a 
hearing officer at the RO in September 2003 he indicated that 
he continued to receive Social Security disability benefits 
and he also testified that his self-employment as a one man 
band involved about two nights per week.  Accordingly, it is 
clear that only part-time employment was affected by his 
gastrointestinal condition.  The 30 percent rating in effect 
already contemplates significant industrial impairment.  
Under such circumstances, the evidence is less than 
persuasive that extraschedular consideration should be 
considered.  Simply stated the evidence does not reflect that 
this is an exceptional case with such marked interference 
with employment as to render application of the regular 
schedular standards impractical.  Thus, the record does not 
warrant referral for extraschedular consideration.  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the veteran (July 2002).  As such, VA fulfilled its 
notification duties.  

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  The 
veteran was advised of the applicable rating criteria in the 
December 2003 Statement of the Case and July 2006 
Supplemental Statement of the Case.  Each RO decision as well 
as the May 2005 Board decision reinforced the evidentiary 
requirements for the veteran's claim.  Each filing by the 
veteran's attorney reflected knowledge and understanding of 
those requirements.  Finally, the veteran has been provided 
the appropriate notice and assistance prior to the claim 
being adjudicated by the Board and prior to the last final 
adjudication by the RO.  He has been told what he must show, 
and there is no indication of prejudice to the veteran.  See 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).  In July 2006, the veteran was also advised of 
potential disability ratings and an effective date for any 
award as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the veteran in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an increased evaluation for hiatal hernia with 
gastroesophageal reflux disease (GERD), currently rated as 30 
percent disabling, including entitlement to an extraschedular 
evaluation is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


